Exhibit 10(o)




Security Agreement







Lender/Secured Party:




Bank of America, N.A.

9000 Southside Boulevard

Building 100

FL9-100-03-15

Jacksonville,  Florida  32256




Debtor:




Florida Public Utilities Company

401 South Dixie Highway

West Palm Beach, Florida 33401




Debtor/Pledgor is:   A Florida Corporation    

Address is Debtor's/Pledgor's:  Chief Executive Office.




Collateral (hereinafter defined) is located at:  Debtor's/Pledgor's address
shown above and at the following addresses:
_______________________________________________________________




1.

Security Interest.   For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Debtor assigns and grants to Lender
(also known as "Secured Party"), a security interest and lien in the Collateral
(hereinafter defined) to secure the payment and the performance of the
Obligations (hereinafter defined).




2.

Collateral.   A security interest is granted in the following collateral
described in this Item 2 (the “Collateral"):




A.       Accounts.    Any and all rights of Debtor to the payment for goods sold
or leased or for services rendered which is not evidenced by an instrument or
chattel paper whether or not earned by performance, and whether now existing or
hereafter arising.




B.

Inventory.  Any and all of Debtor's goods, whether now owned or hereafter
acquired, held for sale or lease or furnished or to be furnished under contracts
of service or if they are raw materials, work in process or materials used or
consumed in Debtor's business, along with all documents of title covering all or
any part of the foregoing.




C.

Proceeds.  Any and all cash or non-cash proceeds of, the Collateral.




3.

Description of Obligation(s).  The following obligations ("Obligation" or
"Obligations") are secured by this Agreement:  The indebtedness evidenced by the
Revolving Promissory Note, dated October 29, 2004, in the principal amount of
$20,000,000, made by the Debtor and payable to the Lender, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for said Note, including all principal and interest
thereunder, together with all other Obligations (as defined in the hereinafter
defined Loan Agreement), indebtedness and costs and expenses for which the
Debtor is responsible under this Agreement or under the Amended and Restated
Loan Agreement (the "Loan Agreement"), dated as of October 29, 2004, between the
Debtor and the Lender.  The Obligations also include all costs incurred by the
Lender to obtain, preserve, perfect and enforce this Agreement and maintain,
preserve, collect and realize upon the Collateral and all other costs and
attorneys fees incurred by the Lender for which the Debtor is obligated to pay
the Lender in accordance with the terms of the Loan Agreement.




4.

Debtor's Warranties.  Debtor hereby represents and warrants to Lender as
follows:




A.

Financing Statements.  No financing statement covering the Collateral is or will
be on file in any public office, except the financing statements relating to
this security interest, and no security interest, other than the one herein
created, exists in the Collateral or any part thereof, except with respect to
security interest(s) granted to Bank of America, N.A.




B.

Ownership.  Debtor has good and marketable title to the Collateral free from any
setoff, claim, restriction, lien, security interest or encumbrance except liens
for taxes not yet due and the security interest hereunder, except with respect
to security interest(s) granted to Bank of America, N.A.




C.

Fixtures and Accessions.  None of the Collateral is affixed to real estate or is
an accession to any goods, or will become a fixture or accession, except as
expressly set out herein.




D.

Claims of Debtors on the Collateral.  All account debtors and other obligors
whose debts or obligations are part of the Collateral have no right to setoffs,
counterclaims or adjustments, and no defenses in connection therewith.




E.

Power and Authority.  Debtor has full power and authority to make this
Agreement, and all necessary consents and approvals of any persons, entities,
governmental or regulatory authorities and securities exchanges have been
obtained to effectuate the validity of this Agreement.




5.

Debtor's Covenants.  Until full payment and performance of all of the
Obligations and termination or expiration of any obligation or commitment of
Lender to make advances or loans to Debtor, unless Lender otherwise consents in
writing:




A.

Performance of Agreements.  Debtor shall perform all of its agreements herein
and in any other agreements between it and Lender.




B.

Ownership and Maintenance of the Collateral.  Debtor shall keep all tangible
Collateral in good condition.  Debtor shall defend the Collateral against all
claims and demands of all persons at any time claiming any interest therein
adverse to Lender.  Debtor shall keep the Collateral free from all liens and
security interests except those for taxes not yet due and the security interest
hereby created.




C.

Insurance.  Subject to any more restrictive provisions of the Loan Agreement,
Debtor shall insure the Collateral with companies acceptable to Lender.  Such
insurance shall be in an amount not less than the fair market value of the
Collateral and shall be against such casualties, with such deductible amounts as
Lender shall approve.  All insurance policies shall be written for the benefit
of Debtor and Lender as their interests may appear, payable to Lender as loss
payee, or in other form satisfactory to Lender, and such policies or
certificates evidencing the same shall be furnished to Lender.  All policies of
insurance shall provide for written notice to Lender at least thirty (30) days
prior to cancellation.  Risk of loss or damage is Debtor's to the extent of any
deficiency in any effective insurance coverage.




D.

Lender's Costs.  Debtor shall pay all costs necessary to obtain, preserve,
perfect, defend and enforce the security interest created by this Agreement,
collect the Obligations, and preserve, defend, enforce and collect the
Collateral, including but not limited to taxes, assessments, insurance premiums,
repairs, rent, storage costs and expenses of sales, legal expenses, reasonable
attorney's fees and other fees or expenses for which Debtor is obligated to
reimburse Lender in accordance with the terms of the Loan Agreement and the
Related Documents (as defined in the Loan Agreement).  Whether the Collateral is
or is not in Lender's possession, and without any obligation to do so and
without waiving Debtor's default for failure to make any such payment, Lender at
its option may pay any such costs and expenses, discharge encumbrances on the
Collateral, and pay for insurance of the Collateral, and such payments shall be
a part of the Obligations and bear interest at the Default Rate.  Debtor agrees
to reimburse Lender on demand for any costs so incurred.




E.

Information and Inspection.  Debtor shall (i) promptly furnish Lender any
information with respect to the Collateral requested by Lender; (ii) allow
Lender or its representatives to inspect the Collateral, at any time and
wherever located, and to inspect and copy, or furnish Lender or its
representatives with copies of, all records relating to the Collateral and the
Obligations; (iii) promptly furnish Lender or its representatives such
information as Lender may request to identify the Collateral, at the time and in
the form requested by Lender; and (iv) deliver upon request to Lender shipping
and delivery receipts evidencing the shipment of goods and invoices evidencing
the receipt of, and the payment for, the Collateral.




F.

Additional Documents.  Debtor shall sign and deliver any papers deemed necessary
or desirable in the judgment of Lender to obtain, maintain, and perfect the
security interest hereunder and to enable Lender to comply with any federal or
state law in order to obtain or perfect Lender's interest in the Collateral or
to obtain proceeds of the Collateral.




G.

Parties Liable on the Collateral.  Debtor shall preserve the liability of all
obligors on any Collateral and shall preserve the priority of all security
therefor.  Lender shall have no duty to preserve such liability or security, but
may do so at the expense of Debtor, without waiving Debtor's default.




H.

Records of the Collateral.  Debtor at all times shall maintain accurate books
and records covering the Collateral.  Debtor immediately will mark all books and
records with an entry showing the absolute assignment of all Collateral to
Lender, and Lender is hereby given the right to audit the books and records of
Debtor relating to the Collateral at any time and from time to time.  The
amounts shown as owed to Debtor on Debtor's books and on any assignment schedule
will be the undisputed amounts owing and unpaid.




I.

Disposition of the Collateral.  If disposition of any Collateral gives rise to
an account, chattel paper or instrument, Debtor immediately shall notify Lender,
and upon request of Lender shall assign or indorse the same to Lender.  No
 Collateral may be sold, leased, manufactured, processed or otherwise disposed
of by Debtor in any manner without the prior written consent of Lender, except
the Collateral sold, leased, manufactured, processed or consumed in the ordinary
course of business.




J.

Accounts.  Each account held as Collateral will represent the valid and legally
enforceable obligation of third parties and shall not be evidenced by any
instrument or chattel paper.




K.

Notice/Location of the Collateral.  Debtor shall give Lender written notice of
each office of Debtor in which records of Debtor pertaining to accounts held as
Collateral are kept, and each location at which the Collateral is or will be
kept, and of any change of any such location.  If no such notice is given, all
records of Debtor pertaining to the Collateral and all  Collateral of Debtor are
and shall be kept at the address(es) of Debtor above.




L.

Use and Removal of the Collateral.  Debtor shall not use the Collateral
illegally.  Debtor shall not, unless previously indicated as a fixture, permit
the  Collateral to be affixed to real or personal property without the prior
written consent of Lender.  Debtor shall not permit any of the Collateral to be
removed from the locations specified herein without the prior written consent of
Lender, except for the sale of inventory in the ordinary course of business.




M.

Consumer Credit.  If any Collateral or proceeds includes obligations of third
parties to Debtor, the transactions giving rise to the Collateral shall conform
in all respects to the applicable state or federal law including but not limited
to consumer credit law.  Debtor shall hold harmless and indemnify Lender against
any cost, loss or expense arising from Debtor's breach of this covenant.




N.

Power of Attorney.  Debtor appoints Lender and any officer thereof as Debtor's
attorney-in-fact with full power in Debtor's name and behalf to do every act
which Debtor is obligated to do or may be required to do hereunder; however,
nothing in this paragraph shall be construed to obligate Lender to take any
action hereunder nor shall Lender be liable to Debtor for failure to take any
action hereunder.  This appointment shall be deemed a power coupled with an
interest and shall not be terminable as long as the Obligation is outstanding
and shall not terminate on the disability or incompetence of Debtor.




O.

Waivers by Debtor.  Debtor waives notice of the creation, advance, increase,
existence, extension or renewal of, and of any indulgence with respect to, the
Obligation; waives presentment, demand, notice of dishonor, and protest; waives
notice of the amount of the Obligation outstanding at any time, notice of any
change in financial condition of any person liable for the Obligation or any
part thereof, notice of any Event of Default, and all other notices respecting
the Obligation; and agrees that maturity of the Obligation and any part thereof
may be accelerated, extended or renewed one or more times by Lender in its
discretion, without notice to Debtor.  Debtor waives any right to require that
any action be brought against any other person or to require that resort be had
to any other security or to any balance of any deposit account.  Debtor further
waives any right of subrogation or to enforce any right of action against any
other Debtor until the Obligations are paid in full.




P.

Other Parties and Other Collateral.  No renewal or extension of or any other
indulgence with respect to the Obligations or any part thereof, no release of
any security, no release of any person (including any maker, indorser, guarantor
or surety) liable on the Obligations, no delay in enforcement of payment, and no
delay or omission or lack of diligence or care in exercising any right or power
with respect to the Obligations or any security therefor or guaranty thereof or
under this Agreement shall in any manner impair or affect the rights of Lender
under the law, hereunder, or under any other agreement pertaining to the
 Collateral.  Lender need not file suit or assert a claim for personal judgment
against any person for any part of the Obligations or seek to realize upon any
other security for the Obligations, before foreclosing or otherwise realizing
upon the Collateral. Debtor waives any right to the benefit of or to require or
control application of any other security or proceeds thereof, and agrees that
Lender shall have no duty or obligation to Debtor to apply to the Obligations
any such other security or proceeds thereof.




Q.

Collection and Segregation of Accounts and Right to Notify.   Subject to any
more restrictive provisions of the Loan Agreement or other Related Documents
Lender hereby authorizes Debtor to collect the Collateral, subject to the
direction and control of Lender, but Lender may, without cause or notice,
curtail or terminate said authority at any time.  Upon notice by Lender, whether
oral or in writing, to Debtor, Debtor shall forthwith upon receipt of all
checks, drafts, cash, and other remittances in payment of or on account of the
Collateral, deposit the same in one or more special accounts maintained with
Lender over which Lender alone shall have the power of withdrawal.  The
remittance of the proceeds of such Collateral shall not, however, constitute
payment or liquidation of such Collateral until Lender shall receive good funds
for such proceeds.  Funds placed in such special accounts shall be held by
Lender as security for all Obligations secured hereunder.  These proceeds shall
be deposited in precisely the form received, except for the indorsement of
Debtor where necessary to permit collection of items, which indorsement Debtor
agrees to make, and which indorsement Lender is also hereby authorized, as
attorney-in-fact, to make on behalf of Debtor.  In the event Lender has notified
Debtor to make deposits to a special account, pending such deposit, Debtor
agrees that it will not commingle any such checks, drafts, cash or other
remittances with any funds or other property of Debtor, but will hold them
separate and apart therefrom, and upon an express trust for Lender until deposit
thereof is made in the special account.  Lender will, from time to time, apply
the whole or any part of the Collateral funds on deposit in this special account
against such Obligations as are secured hereby as Lender may in its sole
discretion elect.  At the sole election of Lender, any portion of said funds on
deposit in the special account which Lender shall elect not to apply to the
Obligations, may be paid over by Lender to Debtor.  At any time, whether Debtor
is or is not in default hereunder, Lender may notify persons obligated on any
Collateral to make payments directly to Lender and Lender may take control of
all proceeds of any Collateral.  Until Lender elects to exercise such rights,
Debtor, as agent of Lender, shall collect and enforce all payments owed on the
Collateral.




R.

Compliance with State and Federal Laws.  Debtor will maintain its existence,
good standing and qualification to do business, where required, and comply with
all laws, regulations and governmental requirements, including without
limitation, environmental laws applicable to it or any of its property, business
operations and transactions.




6.

Rights and Powers of Lender.

  Lender, before or after default, without liability to Debtor may: obtain from
any person information regarding Debtor or Debtor's business, which information
any such person also may furnish without liability to Debtor; require Debtor to
give possession or control of any Collateral to Lender; indorse as Debtor's
agent any instruments, documents or chattel paper in the Collateral or
representing proceeds of the Collateral; contact account debtors directly to
verify information furnished by Debtor; take control of proceeds; release the
Collateral in its possession to any Debtor, temporarily or otherwise; reject as
unsatisfactory any property hereafter offered by Debtor as Collateral; set
standards from time to time to govern what may be used as after-acquired
Collateral; take control of funds generated by the Collateral, such as cash
dividends, interest and proceeds or refunds from insurance, and use same to
reduce any part of the Obligations; and demand, collect, convert, redeem,
receipt for, settle, compromise, adjust, sue for, foreclose or realize upon the
Collateral, in its own name or in the name of Debtor, as Lender may determine.
 Lender shall not be liable for failure to collect any account or instruments,
or for any act or omission on the part of Lender, its officers, agents or
employees, except for its or their own willful misconduct or gross negligence.
 The foregoing rights and powers of Lender will be in addition to, and not a
limitation upon, any rights and powers of Lender given by law, elsewhere in this
Agreement, or otherwise.  If Debtor fails to maintain any required insurance, to
the extent permitted by applicable law Lender may (but is not obligated to)
purchase single interest insurance coverage for the Collateral which insurance
may at Lender's option (i) protect only Lender and not provide any remuneration
or protection for Debtor directly and (ii) provide coverage only after the
Obligation has been declared due as herein provided.  The premiums for any such
insurance purchased by Lender shall be a part of the Obligations and shall bear
interest at the maximum rate permitted by law.




7.

Default.




A.

Event of Default.  "Event of Default" has the same meaning herein as in the Loan
Agreement.




B.

Rights and Remedies.  If any Event of Default shall occur, then, in each and
every such case, Lender may, without presentment, demand, or protest; notice of
default, dishonor, demand, non-payment, or protest; notice of intent to
accelerate all or any part of the Obligations; notice of acceleration of all or
any part of the Obligations; or notice of any other kind, all of which Debtor
hereby expressly waives, (except for any notice required under this Agreement,
under the Loan Agreement any Related Document or applicable law); at any time
thereafter exercise and/or enforce any of the following rights and remedies at
Lender's option:




i.

Acceleration. The Obligations shall, at Lender's option, become immediately due
and payable, and the obligation, if any, of Lender to permit further borrowings
under the Obligations shall at Lender's option immediately cease and terminate.




ii.

Possession and Collection of the Collateral.  At its option: (a) take possession
or control of, store, lease, operate, manage, sell, or instruct any agent or
broker to sell or otherwise dispose of, all or any part of the Collateral; (b)
notify all parties under any account or contract right forming all or any part
of the Collateral to make any payments otherwise due to Debtor directly to
Lender; (c) in Lender's own name, or in the name of Debtor, demand, collect,
receive, sue for, and give receipts and releases for, any and all amounts due
under such accounts and contract rights; (d) indorse as the agent of Debtor any
check, note, chattel paper, documents, or instruments forming all or any part of
the Collateral; (e) make formal application for transfer to Lender (or to any
assignee of Lender or to any purchaser of any of the Collateral) of all of
Debtor's permits, licenses, approvals, agreements, and the like relating to the
Collateral or to Debtor's business; (f) take any other action which Lender deems
necessary or desirable to protect and realize upon its security interest in the
Collateral; and (g) in addition to the foregoing, and not in substitution
therefor, exercise any one or more of the rights and remedies exercisable by
Lender under any other provision of this Agreement, under any of the other Loan
Documents, or as provided by applicable law (including, without limitation, the
Uniform Commercial Code as in effect in Florida (hereinafter referred to as the
"UCC")).  In taking possession of the Collateral Lender may enter Debtor's
premises and otherwise proceed without legal process, if this can be done
without breach of the peace.  Debtor shall, upon Lender's demand, promptly make
the Collateral or other security available to Lender at a place designated by
Lender, which place shall be reasonably convenient to both parties.




Lender shall not be liable for, nor be prejudiced by, any loss, depreciation or
other damages to the Collateral, unless caused by Lender's willful and malicious
act.  Lender shall have no duty to take any action to preserve or collect the
Collateral.




iii.

Receiver.  Obtain the appointment of a receiver for all or any of the
Collateral, Debtor hereby consenting to the appointment of such a receiver and
agreeing not to oppose any such appointment.




iv.

Right of Set Off.  Without notice or demand to Debtor, set off and apply against
any and all of the Obligations any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by Lender or any of Lender's agents or affiliates to or for the credit of
the account of Debtor or any guarantor or indorser of Debtor's Obligations.




Lender shall be entitled to immediate possession of all books and records
evidencing any Collateral or pertaining to chattel paper covered by this
Agreement and it or its representatives shall have the authority to enter upon
any premises upon which any of the same, or any Collateral, may be situated and
remove the same therefrom without liability.  Lender may surrender any insurance
policies in the Collateral and receive the unearned premium thereon.  Debtor
shall be entitled to any surplus and shall be liable to Lender for any
deficiency.  The proceeds of any disposition after default available to satisfy
the Obligation shall be applied to the Obligation in such order and in such
manner as Lender in its discretion shall decide.




Debtor specifically understands and agrees that any sale by Lender of all or
part of the Collateral pursuant to the terms of this Agreement may be effected
by Lender at times and in manners which  could result in the proceeds of such
sale as being significantly and materially less than might have been received if
such sale had occurred at different times or in different manners, and Debtor
hereby releases Lender and its officers and representatives from and against any
and all obligations and liabilities arising out of or related to the timing or
manner of any such sale.




8.

General.




A.

Parties Bound.  Lender's rights hereunder shall inure to the benefit of its
successors and assigns.  In the event of any assignment or transfer by Lender of
any of the Obligation or the Collateral, Lender thereafter shall be fully
discharged from any responsibility with respect to the Collateral so assigned or
transferred, but Lender shall retain all rights and powers hereby given with
respect to any of the Obligation or the Collateral not so assigned or
transferred.  All representations, warranties and agreements of Debtor if more
than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of Debtor.




B.

Waiver.  No delay of Lender in exercising any power or right shall operate as a
waiver thereof; nor shall any single or partial exercise of any power or right
preclude other or further exercise thereof or the exercise of any other power or
right.  No waiver by Lender of any right hereunder or of any default by Debtor
shall be binding upon Lender unless in writing, and no failure by Lender to
exercise any power or right hereunder or waiver of any default by Debtor shall
operate as a waiver of any other or further exercise of such right or power or
of any further default.  Each right, power and remedy of Lender as provided for
herein or in the Loan Agreement or other Related Documents, or which shall now
or hereafter exist at law or in equity or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by Lender of any one
or more of such rights, powers or remedies shall not preclude the simultaneous
or later exercise by Lender of any or all other such rights, powers or remedies.




C.

Agreement Continuing.  This Agreement shall constitute a continuing agreement,
applying to all future as well as existing transactions, whether or not of the
character contemplated at the date of this Agreement, and if all transactions
between Lender and Debtor shall be closed at any time, shall be equally
applicable to any new transactions thereafter.  Provisions of this Agreement,
unless by their terms exclusive, shall be in addition to other agreements
between the parties.  Time is of the essence of this Agreement.




D.

Definitions.    Unless the context indicates otherwise, definitions in the UCC
apply to words and phrases in this Agreement; if UCC definitions conflict,
Article 9 definitions apply.  Terms used herein and not otherwise defined have
the meanings ascribed thereto in the Loan Agreement and the other Related
Documents.




E.

Notices.  Notice shall be deemed reasonable if mailed postage prepaid at least
five (5) days before the related action (or if the UCC elsewhere specifies a
longer period, such longer period) to the address of Debtor given above, or to
such other address as any party may designate by written notice to the other
party.  Each notice, request and demand shall be deemed given or made, if sent
by mail, upon the earlier of the date of receipt or five (5) days after deposit
in the U.S. Mail, first class postage prepaid, or if sent by any other means,
upon delivery.     




F.

Modifications.  No provision hereof shall be modified or limited except by a
written agreement expressly referring hereto and to the provisions so modified
or limited and signed by Debtor and Lender.  The provisions of this Agreement
shall not be modified or limited by course of conduct or usage of trade.




G.

Applicable Law and Partial Invalidity.  This Agreement shall be construed in
accordance with the laws of the State of Florida. Wherever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement. The invalidity or unenforceability of any provision of this
Agreement to any person or circumstance shall not affect the enforceability or
validity of such provision as it may apply to other persons or circumstances.




H.

Financing Statement.  To the extent permitted by applicable law, a carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral shall be sufficient as a financing statement.




I.    

ARBITRATION.   ARBITRATION AND WAIVER OF JURY TRIAL.  THIS SUBSECTION 8.I.
CONCERNS THE RESOLUTION OF ANY CONTROVERSIES OR CLAIMS BETWEEN THE DEBTOR AND
THE LENDER, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE, THAT ARISE OUT OF
OR RELATE TO: (I) THIS AGREEMENT (INCLUDING ANY RENEWALS, EXTENSIONS OR
MODIFICATIONS); OR (II) ANY DOCUMENT RELATED TO THIS AGREEMENT; (COLLECTIVELY A
"CLAIM").

AT THE REQUEST OF THE DEBTOR OR THE LENDER, ANY CLAIM SHALL BE RESOLVED BY
BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (TITLE 9, U.
S. CODE) (THE "ACT").  THE ACT WILL APPLY EVEN THOUGH THIS AGREEMENT PROVIDES
THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE.




ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH THE ACT, THE RULES
AND PROCEDURES FOR THE ARBITRATION OF FINANCIAL SERVICES DISPUTES OF
J.A.M.S./ENDISPUTE OR ANY SUCCESSOR THEREOF ("J.A.M.S."), AND THE TERMS OF THIS
PARAGRAPH.  IN THE EVENT OF ANY INCONSISTENCY, THE TERMS OF THIS SECTION SHALL
CONTROL.




THE ARBITRATION SHALL BE ADMINISTERED BY J.A.M.S. AND CONDUCTED IN WEST PALM
BEACH, FLORIDA.  ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF
CLAIMS EXCEED $5,000,000, UPON THE REQUEST OF ANY PARTY, THE CLAIMS SHALL BE
DECIDED BY THREE ARBITRATORS.  ALL ARBITRATION HEARINGS SHALL COMMENCE WITHIN 90
DAYS OF THE DEMAND FOR ARBITRATION AND CLOSE WITHIN 90 DAYS OF COMMENCEMENT AND
THE AWARD OF THE ARBITRATOR(S) SHALL BE ISSUED WITHIN 30 DAYS OF THE CLOSE OF
THE HEARING.  HOWEVER, THE ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY
EXTEND THE COMMENCEMENT OF THE HEARING FOR UP TO AN ADDITIONAL 60 DAYS.  THE
ARBITRATOR(S) SHALL PROVIDE A CONCISE WRITTEN STATEMENT OF REASONS FOR THE
AWARD.  THE ARBITRATION AWARD MAY BE SUBMITTED TO ANY COURT HAVING JURISDICTION
TO BE CONFIRMED AND ENFORCED.




THE ARBITRATOR(S) WILL HAVE THE AUTHORITY TO DECIDE WHETHER ANY CLAIM IS BARRED
BY THE STATUTE OF LIMITATIONS AND, IF SO, TO DISMISS THE ARBITRATION ON THAT
BASIS. FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF LIMITATIONS, THE
SERVICE ON J.A.M.S. UNDER APPLICABLE J.A.M.S. RULES OF A NOTICE OF CLAIM IS THE
EQUIVALENT OF THE FILING OF A LAWSUIT.  ANY DISPUTE CONCERNING THIS ARBITRATION
PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY THE
ARBITRATOR(S).  THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS AGREEMENT.




THIS PARAGRAPH DOES NOT LIMIT THE RIGHT OF THE PLEDGOR OR THE LENDER TO: (I)
 EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II)  INITIATE
JUDICIAL OR NONJUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL; (III)  EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR (IV)  ACT
IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED TO,
INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR
ADDITIONAL OR SUPPLEMENTARY REMEDIES.




BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM.
 FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO ARBITRATE,
TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH
CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT.






NO PROVISION IN THIS AGREEMENT OR IN THE OTHER LENDER DOCUMENTS REGARDING
SUBMISSION TO JURISDICTION AND/OR VENUE IN ANY COURT IS INTENDED OR SHALL BE
CONSTRUED TO BE IN DEROGATION OF THE PROVISIONS OF THIS AGREEMENT OR IN ANY
OTHER LENDER DOCUMENT FOR ARBITRATION OF ANY CONTROVERSY OR CLAIM.




J.

Controlling Document.  To the extent that this Security Agreement conflicts with
or is in any way incompatible with the Loan Agreement or any Related Document
concerning the Obligation, any promissory note shall control over any other
document, and if such note does not address an issue, then each other document
shall control to the extent that it deals most specifically with an issue.




K.

NOTICE OF FINAL AGREEMENT.  THIS WRITTEN SECURITY AGREEMENT AND THE LOAN
AGREEMENT AND RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.




M.

Amendment and Restatement.  This Security Agreement amends and restates in its
entirety the Security Agreement, dated April 21, 2003, between Debtor and
Secured Party, and is not terminated by Section 7.13 of the Loan Agreement.

         

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their duly authorized representatives as of October 29, 2004.







Lender/Secured Party:




Debtor:




BANK OF AMERICA, N.A.







By: ___________________________________

Name: Steven Whittingslow

Title: Senior Vice President




FLORIDA PUBLIC UTILITIES COMPANY







By: ___________________________________

Name: George M. Bachman

Title: Chief Financial Officer and Treasurer













No Documentary Stamp Tax or Intangible Tax is due hereon.


